931 F.2d 54Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. BONNETT, Plaintiff-Appellant,v.James ROLLINS, Warden, Sewall Smith, Assistant Warden,Defendants-Appellees.
No. 91-6281.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 24, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CA-90-2816-H)
James E. Bonnett, appellant pro se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
James E. Bonnett appeals from the district court's orders which denied him relief under 42 U.S.C. Sec. 1983, denied his motions for discovery and for a continuance, and denied his motion to vacate summary judgment for the defendants.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bonnett v. Rollins, CA-90-2816-H (D.Md. Jan. 22 and Jan. 31, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.